Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered March 11, 1983, convicting him of robbery in the first degree (12 counts) and robbery in the second degree (four counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
In the case at bar the defendant timely and unequivocally asserted his right to defend himself pro se. After an extensive inquiry the court granted his request and appointed counsel to sit through the trial as the defendant’s legal advisor. The defendant was given the opportunity on several occasions to reconsider his decision but each time he inr sted that he wished to represent himself. On this record, it cannot be fairly said that the trial court erred in allowing the defendant to proceed pro se (see, People v Lee, 116 AD2d 590; People v Whitted, 113 AD2d 454). Since the defendant knowingly and intelligently waived his right to counsel in a timely fashion and the court informed him as to the risks of proceeding pro se, the court would have committed reversible error had it denied his request (see, People v Silvers, 68 NY2d 957; People v McIntyre, 36 NY2d 10; People v Lee, supra).
*382We have examined the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.